TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00141-CV



                        Blackmon-Mooring Steamatic, Inc., Appellant

                                                v.

                                    Paula J. Wood, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
   NO. GN300672, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have settled the issues between them. Based on their agreement, appellant

Blackmon-Mooring Steamatic, Inc. asks this Court to vacate the judgment of the trial court, dismiss

this interlocutory appeal, and apportion costs according to the party incurring them.

               On appellant’s motion, the judgment of the trial court is hereby vacated, this appeal

is dismissed, and costs are taxed to the party incurring same. Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________

                                             Bea Ann Smith, Justice

Before Chief Justice Law, Justices Kidd and B. A. Smith

Judgment Vacated and Cause Dismissed on Appellant’s Motion

Filed: April 29, 2004